Citation Nr: 0200722	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  91-23 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Leo P. Dombrowski, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 rating decision of the Department 
of Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO).  The Board remanded the case in December 1991,  March 
1994, and October 1995, and denied the appeal in a November 
1998 decision, which the veteran appealed to the United 
States Court of Veterans Appeals, currently known as the 
United States Court of Appeals for Veterans Claims (the 
Court).

In November 2000, the Secretary and the veteran's private 
attorney filed a Joint Motion for Remand and to Stay 
Proceedings, asking the Court to vacate the November 1998 
Board decision and remand the case for additional development 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (currently 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West Supp. 2001)), which was signed into law by the 
President on November 9, 2000.  In December 2000, the Court 
granted the motion, and the case was returned to the Board, 
which shortly thereafter advised the veteran's private 
attorney of the Court's action and of their right to submit 
additional evidence and/or argument in support of the claims 
on appeal.  Additional evidence was received at the Board in 
August 2001, and that evidence has been accepted and 
associated with the claims files.


REMAND

The veteran contends that he is entitled to be service-
connected for an acquired psychiatric disorder, and that his 
service-connected disabilities so severely impair his ability 
to work that he is entitled to a total rating based on 
individual unemployability due to service-connected 
disabilities.  After a review of the evidentiary record, the 
Board finds that a remand of this case is necessary at this 
time.
As indicated earlier, during the pendency of this appeal, the 
VCAA was enacted, and that new law is applicable to the 
present case:  The VCAA applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
VAOPGCPREC 11-2000, 66 Fed. Reg. 33,311 (2001).

Under the VCAA, VA is required to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate a 
claim for VA benefits, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001).  As 
part of the assistance required by the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).  In addition, in 
the context of a claim for disability compensation, VA must 
provide the claimant with a medical examination and/or 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

On August 29, 2001, VA adopted regulations under title 38 of 
the Code of Federal Regulations, essentially implementing the 
provisions of the VCAA, which were made effective from the 
date of the enactment of the VCAA, November 9, 2000, and are, 
therefore, also applicable to the claims hereby under review.  
See Federal Register, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

Several factors lead the Board to believe that this case 
should be remanded once again.

First, the claims on appeal have yet to be considered under 
the above cited amended statutes and regulations.  Therefore, 
the veteran's application must be returned to the RO, 
pursuant to the holding in the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).

Second, the veteran's private attorney stated, in his July 
2001 cover letter that accompanied the new evidence received 
at the Board in August 2001, that his client did not waive 
his right to have the RO initially review the new evidence, 
"unless the benefit sought on appeal is granted."  Since 
the benefits sought on appeal cannot be granted at this point 
in time, due to the need for further action and development, 
the Board must return the case to the RO for such further 
action, including initial review of the newly-submitted 
evidence.  See 38 C.F.R. § 20.1304 (b) and (c) (2000).

Third, VA's re-defined duty to assist makes it necessary that 
the veteran be re-examined by VA, in order to clarify his 
psychiatric diagnosis, or diagnoses, and obtain opinions 
regarding the etiology of the veteran's various psychiatric 
disabilities, and as to the extent to which the veteran's 
service-connected disabilities impair the veteran's ability 
to secure and/or follow a substantially gainful occupation.  
See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); and 38 C.F.R. 
§§ 4.10, 4.16 (2000).  See also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.159(c)(4)).

Fourth, the evidentiary record seems to be incomplete at this 
time, as it appears to lack copies of documents reflecting 
medical treatment for the past six to seven years, 
notwithstanding the fact that the VA psychiatrist who 
subscribed a February 2001 medical opinion that was part of 
the documents submitted in August 2001 indicated that the 
veteran "has been in formal psychiatric treatments since the 
early eighties" and that, with the veteran's permission, 
"my progress notes and his medical records would certainly 
be available to anybody who would want to review them."  See 
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2001).  See also 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.159(c)).

In view of all of the above, this case is remanded for the 
following additional action and/or development:

1.  The RO should ask the veteran to 
indicate whether he has received any VA 
and/or private medical treatment for his 
service-connected obstructive lung 
disease, residuals of malaria, and 
history of Guillian-Barre syndrome, 
between 1995 and the present time.  If he 
has, he should provide specific 
information regarding such treatment that 
would facilitate the RO's task of 
securing copies of such treatment (such 
as names, addresses, and dates of 
treatment), and the RO should then take 
appropriate action to secure and 
associate with the files that evidence.

2.  The RO should also ask the veteran to 
provide specific information regarding 
his psychiatric treatment, reportedly 
received "since the early eighties," 
both VA and private, if applicable, that 
would facilitate the RO's task of 
securing copies of such treatment (such 
as names, addresses, and dates of 
treatment), and the RO should then take 
appropriate action to secure and 
associate that evidence with the claims 
folders.

3.  After any evidence obtained pursuant 
to the above actions has been associated 
with the files, the RO should schedule 
the veteran for a medical examination of 
his service-connected obstructive lung 
disease, residuals of malaria, and 
history of Guillian-Barre syndrome.  The 
claims folders must be reviewed by the 
examiner prior to the examination, and 
the examiner should specifically note in 
the report that the record has been 
reviewed. 

The examiner should then be asked to 
examine the veteran and render a 
comprehensive, legible report of medical 
examination, listing all appropriate 
diagnoses and rendering an opinion as to 
the current degree of impairment caused 
by the service-connected disabilities, 
i.e., the extent to which the veteran's 
service-connected disabilities alone 
impair the veteran's ability to secure 
and/or follow a substantially gainful 
occupation.

The examiner should also be asked to 
report all findings, and the basis for 
his or her opinions and conclusions, in 
as much detail as possible in the medical 
examination report.

4.  The veteran should also be scheduled 
for a VA psychiatric examination.  The 
claims folders must be reviewed by the 
examiner prior to the examination, and 
the examiner should specifically note in 
the report that the record has been 
reviewed.  The examiner's review of the 
claims files should include a review of a 
September 1996 VA psychiatric examination 
report, the above mentioned February 2001 
VA psychiatrist's opinion, and a June 
2001 private medical opinion by a Dr. 
Poretz.

The examiner should then be asked to 
examine the veteran and render a 
comprehensive, legible report of medical 
examination, listing all appropriate 
psychiatric diagnoses, and, for each one, 
expressing an opinion as to its most 
likely etiology.

The VA psychiatrist should also be asked 
to report all findings, and the basis for 
his or her opinions and conclusions, in 
as much detail as possible in the medical 
examination report, which should include 
reconciliation of any findings with the 
February 2001 VA medical opinion referred 
to above and with the June 2001 private 
medical opinion by a Dr. Poretz.

5.  The RO must then review the 
veteran's claims files and ensure that 
all notification and development 
required by the VCAA, and its 
implementing regulations, has been 
completed.

6.  After all required notification and 
development have been completed, the RO 
should take adjudicatory action on the 
veteran's claims for service connection 
and a total rating due to individual 
unemployability (TDIU).  If the 
percentage standards for an award of 
TDIU under 38 C.F.R. § 4.16(a) are not 
met, the RO should consider whether 
referral is warranted for extra-
schedular consideration under 38 C.F.R. 
§ 4.16(b).

7.  If, upon re-adjudication, either of 
the benefits sought on appeal remains 
denied, the veteran and his private 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
appealed claims for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The veteran is further advised that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



